J-S10008-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MICHAEL A. REAM                            :
                                               :
                       Appellant               :   No. 1467 MDA 2019

             Appeal from the PCRA Order Entered August 26, 2019
                 In the Court of Common Pleas of York County
             Criminal Division at No(s): CP-67-CR-0002050-2018


BEFORE: PANELLA, P.J., KUNSELMAN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY PANELLA, P.J.:                   FILED: MARCH 30, 2020

        Michael A. Ream appeals from the order dismissing his first petition filed

pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-

9546. Further, court appointed counsel, Kristopher George Accardi, Esquire,

has filed a petition to withdraw as counsel and a Turney/Finley1 “no-merit”

letter. We affirm and grant counsel’s petition to withdraw.

        On January 22, 2019, Ream entered a guilty plea to one count of

possession with intent to deliver (“PWID”) – Marijuana and one count of

person not to possess firearms, and entered a nolo contendere plea to one

count of PWID – Heroin2. He was sentenced the same day to an agreed upon


____________________________________________


1 See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

2   Ream maintained that he possessed the heroin for personal use only.
J-S10008-20



aggregate sentence of four and a half to nine years’ incarceration. Ream did

not file post-sentence motions or a direct appeal.

      On April 30, 2019, Ream filed a timely pro se PCRA petition. In his

petition, Ream alleged (1) ineffective assistance of counsel for failure to

provide him with full discovery, (2) ineffective assistance of counsel for failure

to advise him of his maximum possible sentence, (3) ineffective assistance of

counsel for advising him to not cooperate with the drug task force, (4)

ineffective assistance of counsel for promising admission into a drug treatment

court, and (5) misconduct by the drug task force in the instant case, and

committing perjury in other cases. The PCRA court appointed counsel to assist

Ream with his PCRA petition. PCRA counsel subsequently filed a Finley “no-

merit” letter and a motion to withdraw. The PCRA court issued notice of its

intent to dismiss Ream’s petition pursuant to Pa.R.Crim.P. 907. A hearing was

held to address Ream’s filed objections. The court subsequently permitted

counsel to withdraw and denied the petition.

      Ream timely filed a pro se notice of appeal, and subsequently requested

appointment of counsel. Attorney Accardi was appointed, and in lieu of an

advocate’s brief, has filed a Turner/Finley “no-merit” letter and a petition to

withdraw as counsel. Thus, we must assess counsel’s assertion that the issues

Ream wishes to raise have no merit pursuant to the following standards.

      The Turner/Finley decisions provide the manner for post[-]
      conviction counsel to withdraw from representation. The holdings
      of those cases mandate an independent review of the record by
      competent counsel before a PCRA court or [an] appellate court
      can authorize an attorney’s withdrawal. The necessary

                                      -2-
J-S10008-20


      independent review requires counsel to file a “no-merit” letter
      detailing the nature and extent of his [or her] review and list each
      issue the petitioner wishes to have examined, explaining why
      those issues are meritless. The PCRA court, or an appellate court
      if the no-merit letter is filed before it, see Turner, supra, then
      must conduct its own independent evaluation of the record and
      agree with counsel that the petition is without merit[.]

      [T]his Court [has] imposed additional requirements on counsel
      that closely track the procedure for withdrawing on direct appeal.
      . . . [C]ounsel is required to contemporaneously serve upon his
      [or her] client his [or her] no merit letter and application to
      withdraw along with a statement that if the court granted
      counsel’s withdraw request, the client may proceed pro se or with
      a privately retained attorney[.]

Commonwealth v. Reed, 107 A.3d 137, 140 (Pa. Super. 2014) (citation

omitted) (some brackets in original). Attorney Accardi has served Ream with

a copy of his no-merit letter, and the letter informs Ream of his right to retain

private counsel or proceed pro se, and that he did not need to wait for this

Court to rule on counsel’s petition to act. Ream has not filed a response.

      “Our standard of review for issues arising from the denial of PCRA relief

is well-settled. We must determine whether the PCRA court’s ruling is

supported by the record and free of legal error.” Commonwealth v. Presley,

193 A.3d 436, 442 (Pa. Super. 2018) (citation omitted).

      Ream presents the following issues on appeal.

      I. Whether the Defendant, Michael Ream did not live at 940 Elm
      Street, which the York County Drug Task Force raided. If
      Defendant did not live at this address, whether the search by the
      Drug Task Force was illegal?

      II. Whether Adam Bruckhart has been charged with committing
      perjury and other related offenses and misconduct within his
      professional career as a Drug Task Force Agent within his duties,

                                      -3-
J-S10008-20


      also whether other members of the Drug Task Force are under an
      ongoing investigation as well?

      III. Whether Michael Ream was properly charged with the drug
      sale because the buy & bust was on Robert Howard and Robert
      Howard admitted that he made the drug sale?

      IV. Whether the Honorable Harry M. Ness previously stated in
      Court that 940 Elm Street was not Michael Ream's permanent
      address and current residence?

      V. Whether the Drug Task Force manipulated the Defendant's
      statements, when they stated that Michael Ream moved the gun
      multiple times, just to indicate that the defendant had the
      opportunity and access to the firearm?

      VI. Whether the Drug Task Force Agency in York abused their
      integrity as Police Officers and put Michael Ream in a position
      where he thought he had to take a plea agreement when the
      owner of the gun was Khadijah Ream.

      VII. Whether the York County Drug Task Force indicated that they
      had surveillance photos of the defendant making drug [sales] and
      withheld the photos from Michael Ream, a violation of Brady v.
      Maryland.

      VIII. Whether a lab test was done on the gun to test for finger
      prints to see if Defendant actually handled the gun?

Trial Court Opinion, at 5-6 (issues edited from notice of appeal for clarity).

      We must first determine which, if any, of these issues Ream preserved

for our review.

      The PCRA, however, procedurally bars claims of trial court error,
      by requiring a petitioner to show the allegation of error is not
      previously litigated or waived. 42 Pa.C.S.A. §§ 9543(a)(3), 9544.
      At the PCRA stage, claims of trial court error are either previously
      litigated (if raised on direct appeal) or waived (if not).
      Commonwealth v. Spotz, 18 A.3d 244, 260-61 (Pa. 2011)
      (rejecting claims of trial court error as either previously litigated
      where raised on direct appeal or waived where not raised direct
      appeal).

                                      -4-
J-S10008-20


Commonwealth v. Reyes-Rodriguez, 111 A.3d 775, 780 (Pa. Super. 2015)

(en banc). “[A]n issue is waived if the petitioner could have raised it but failed

to do so before trial, at trial, during unitary review, on appeal or in a prior

state post conviction proceeding.” 42 Pa.C.S.A. § 9544(b). Ream could have

raised all eight issues previously but failed to do so either before trial, or on

direct appeal. Therefore, we find them waived. We also note that none of these

claims are in Ream’s initial petition, and he has not sought leave to amend

the petition. They are therefore waived for this reason as well. See Pa.R.A.P.

302(a); see also Commonwealth v. Santiago, 855 A.2d 682, 691 (Pa.

2004) (stating that “a claim not raised in a PCRA petition cannot be raised for

the first time on appeal”).

      Our independent review of the certified record does not reveal any other

meritorious issues.

      As we find all of Ream’s issues on appeal are waived, we affirm the PCRA

court’s order denying Ream’s petition and grant counsel’s application to

withdraw as counsel.

      Order affirmed. Application to withdraw as counsel granted.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 03/30/2020


                                      -5-